Citation Nr: 1124946	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Whether clear and unmistakable error (CUE) is present in an April 28, 1999, rating decision which assigned the Veteran an initial rating of 40 percent for his grand mal epilepsy.  


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, L.R., and his daughter, R.R.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran service connection for migraine headaches.  This case also arises from a September 2006 rating decision which found no clear and unmistakable error in an April 28, 1999, rating decision that awarded the Veteran an initial 40 percent rating for grand mal epilepsy.  In April 2008, the Veteran, accompanied by his wife and daughter, testified before the undersigned Acting Veterans Law Judge, seated in Washington, D.C.

In a November 2009 decision and remand, the Board denied the Veteran's claim of clear and unmistakable error (CUE) in the April 1999 rating decision, and remanded the issue of entitlement to service connection for migraine headaches to the RO for further development.  The Veteran subsequently appealed the denial of his CUE claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2010 order, the Court granted a November 2010 Joint Motion for Remand (Joint Motion), which had the effect of vacating the Board's November 2009 denial, and returning that issue to the Board for further consideration.  Additionally, the issue of service connection for migraine headaches has been returned from the agency of original jurisdiction post-remand.  

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Based on the evidence of record and law as then in effect, the April 28, 1999, RO decision was not undebatably erroneous in failing to assign a rating in excess of 40 percent at any time from September 21, 1993.  

2.  Evidence of record at the time of the April 28, 1999, RO rating decision did not clearly and unmistakably show that the Veteran experienced more than 1 major seizure in the last six months or 2 in the last year or 5 to 8 minor seizures weekly.  


CONCLUSION OF LAW

The April 28, 1999, rating decision that assigned an initial evaluation of 40 percent for grand mal epilepsy, effective from September 21, 1993, does not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this case involves a question of law based solely on a retroactive review of the documents of file.  As such, the provisions of the VCAA are not applicable.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  In Livesay, the U.S. Court of Appeals for Veterans Claims (Court) noted that allegations of clear and unmistakable error are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable when adjudicating a clear and unmistakable error claim.  Livesay, 15 Vet. App. at 178-79.  

Nonetheless, the Board notes that basic principles of due process have been observed in this case.  A March 2006 letter from the RO notified the Veteran of the general requirements for the pleading of a clear and unmistakable error claim, and how he could submit additional arguments to VA.  Finally, he was afforded the opportunity to appear before the undersigned Acting Veterans Law Judge in April 2008.  

The Veteran has alleged clear and unmistakable error in an April 28, 1999, VA rating decision which assigned an initial 40 percent rating for his service-connected grand mal epilepsy from September 21, 1993.  

Where clear and unmistakable error is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010). 

Clear and unmistakable error is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find clear and unmistakable error, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication.  See Russell v. Principi, 3 Vet. App. 310 (1992).

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.  In light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  

As directed in the Joint Motion the Board has considered the medical evidence since the effective date of the award of service connection and the appropriateness of staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran contends the 40 percent initial rating assigned his grand mal epilepsy in April 1999 was inadequate and not supported by the evidence, and a 100 percent rating was warranted.  Within the April 1999 rating decision, the Veteran was assigned a 40 percent initial rating, effective September 21, 1993, under Diagnostic Code 8910, for grand mal epilepsy.  38 C.F.R. § 4.124a (1998).  This Diagnostic Code in turn makes reference to Diagnostic Code 8911, for petit mal epilepsy, which provides a 40 percent rating when there is at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is assigned when the disability averages at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  Finally, a 100 percent rating is warranted when the disability averages at least 1 major seizure per month over the last year.  When both major and minor seizures were present, VA was to rate based on the predominant type.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-11, Notes (1), (2) (1998).

VA regulations characterize major seizures as "generalized tonic-clonic convulsion with unconsciousness" and minor seizures as "a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type))."  38 C.F.R. § 4.124a, Diagnostic Code 8911, Notes (1) and (2) (1997).

The evidence of record at the time of the April 1999 rating decision included VA treatment records, the Veteran's statements, VA treatment records, and a VA examination report.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)(holding that VA treatment records are considered to be constructively contained in the claims folder).  The failure to consider VA treatment records that are constructively of record may, depending on the circumstances of the case, constitute CUE.  See VAOPGCPREC 12-95 (May 10, 1995).  

An August 1993 note from a private physician confirmed a diagnosis of epilepsy but did not indicate the frequency of any seizures.  A private medical record in October 1993 noted that the Veteran reported feeling a seizure coming on and also noted that the Veteran was noncompliant.  The Veteran testified before a Decision Review Officer seated at the RO in January 1994, at which time he reported a history of recurrent seizures since service, but did not specify the frequency of these episodes.  A May 1994 record at a private medical facility noted the Veteran sought treatment for a possible seizure.  

A January 1996 private treatment record noted that the Veteran reported that his last seizure had been a year ago.  In June 1996, the Veteran reported during a clinical visit that he experienced tonic-clonic type seizures approximately once per month.  A July 1996 VA clinical notation reflected the Veteran's self-report of a tonic-clonic type seizure "every two months."  

In an August 1996 written statement, the Veteran reported daily seizures of unspecified type.  A November 1996 VA treatment record noted that the Veteran reported that he had had no seizures for 6 months "at least".  He reported that he saw "lights flashing" every now and then but no tonic-clonic seizures.  An October 1997 record noted that the Veteran reported that his last seizure was 7 months ago.  At an April 1998 personal hearing before a Veterans Law Judge, the Veteran stated he experienced seizures frequently and was taking medication for them.  

A July 8, 1998 VA neurological examination report noted that the Veteran described two types of seizures, petit mal and grand mal.  He stated he experienced minor seizures daily, but could not estimate the frequency of his major seizures.  He could not remember when the last one occurred, but stated it was "only a short time ago."  

A July 30, 1998 VA clinical note reported a frequency of grand mal seizures approximately every other week.  He was seen again on December 10, 1998, at which time he reported seizures of unspecified type occurring every other week.  On February 8, 1999, he reported between 3-5 seizures of unspecified type occurring since his last VA clinic visit.  In a September 1999 VA Form 21-8940 for total disability benefits, the Veteran reported that he was working full-time until 1998.

As noted above, the Veteran has alleged a 100 percent rating was warranted for his seizures effective from 1993, the date he was awarded service connection for his epilepsy.  Specifically, he and his attorney have pointed to specific medical records and clinical notes of record, or constructively of record, at the time of the April 1999 rating decision which they argue demonstrate a frequency of grand mal seizures in excess of at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly, as would support an award in excess of the 40 percent initial rating assigned by the RO.  

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Veteran's is a lay person and as such is qualified to testify regarding observable symptomatology.  However, a seizure disorder is inherently manifested by periods of unconsciousness or brief interruptions in consciousness or conscious control.  As such, in this case, the Board finds that a seizure disorder is not a "condition" which a layperson is always competent to identify given the Veteran may not be conscious and therefore may not be able to observe his own symptomatology.  See Clemons, 23 Vet. App. at 6; See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  No factual foundation has been made to establish that the appellant is qualified through education, training, or experience to offer a medical diagnosis or establish etiology.  See Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  

Overall, the Board finds the assignment of a 40 percent initial rating by the RO within its April 28, 1999 rating decision was not clearly and unmistakably erroneous, as at no time between the September 21, 1993 and the rating decision in 1999 was it undebatable that the Veteran met the requirements for rating in excess of 40 percent.  Given the paucity of evidence in the record that both identifies the type of seizures the Veteran reported and the length of time over which said type of seizure was manifested, it cannot be said that there was clear and unmistakable evidence that a higher rating was warranted at any time during the period in question.   

While the Veteran asserts that a 100 rating is warranted, there are only three records in the entirety of the period in question that clearly and unmistakably indicate that he was reporting seizures at the rate of at least one major seizure per month: the June 1996 VA treatment record; the July 1996 treatment record; and the July 1998 treatment record.  These records specifically identified the Veteran's reported seizures as grand mal or tonic clonic (or T.C.) type seizures.  

However, the other element required for the 100 percent rating involves a time factor:  that the major seizures must average one per month "over the last year."  The evidence does not clearly and unmistakably show that the Veteran experienced an average of at least one major seizure a month over any given year in the period between 1993 and 1999.  

In fact, the January 1996 medical record relevant to seizures which most closely preceded the June and July 1996 VA treatment records noted that the Veteran reported that he had not had a seizure in a year.  Likewise, in November 1996 the Veteran denied tonic-clonic seizures and said he had not had a seizure in at least 6 months.  Similarly in October 1997 he reported that his last seizure was 7 months ago.  In July 1998 he reported that "he does not remember the last [major seizure]" and he could not estimate the frequency of the major seizures.  The only other evidence of major seizures of sufficient frequency to support a 100 percent schedular rating was less than a month after this July 1998 examination, in a July 30, 1998 VA clinical note wherein he reported a frequency of grand mal seizures approximately every other week.  Taken together, this evidence does not support a showing of a higher rating by clear and unmistakable evidence.  Instead, it tends to show that the Veteran was not averaging one major seizure per month in 1995, 1996, 1997, or 1998.  

For that matter, the evidence does not show that any other major seizure criteria for a rating in excess of 40 percent (i.e., averaging one major seizure in three months over the past year for an 80 percent rating) was met for any given year in the period between 1993 and 1999.  Likewise, none of the evidence clearly and unmistakable showed minor seizures of sufficient frequency on a weekly basis at any time during the relevant period so as to warrant a higher rating. 

This is so because other evidence over the appeal period was not specific as to the types of seizures (i.e., whether the reported seizures were major or minor) that the Veteran was reporting, so they cannot be found to reveal clearly and unmistakably that a rating in excess of 40 percent was warranted.  For example, an August 1996 written statement, hearing testimony in April 1998, a December 1998 VA treatment record, and a February 1999 VA treatment record noted frequent or even daily seizures but did not identify the type of seizures that the Veteran was reporting.  As a result, these records do not provide evidence about which reasonable minds could not differ, as to the severity of the Veteran's seizure disorder.  

The Board notes that the Veteran's attorney submitted a headache log to the Board in April 2011 which he noted had previously been submitted by the Veteran and made a part of the claims folders.  A review of the record shows that the headache log was first associated with the claims folders in October 1999, approximately 6 months after the April 1999 rating decision.  However, as the headache log is not a record that was in the possession of VA at the time of the 1999 rating decision and was not in the VA claims file at the time of the 1999 rating decision, it cannot be considered with respect to the CUE claim.  This is so because "[a] determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ or [Board] decision."  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  As the headache log was not in the record, or constructively of record, at the time of the 1999 decision, it cannot be considered.

If a decision is factually supported, it cannot be clearly and unmistakably erroneous.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the April 1999 rating decision.  Accordingly, the Veteran's CUE claim must be denied.  See 38 C.F.R. § 3.303(c), supra; see also Fugo, supra.

ORDER

The claim for revision of the April 28, 1999, rating decision on the basis of CUE is denied.  


REMAND

The Veteran also seeks service connection for headaches, identified as migraine-type.  The Veteran has already been awarded service connection for grand mal epilepsy with post-surgical headaches.  The Board previously observed in November 2009 that the Veteran was afforded a VA neurological examination in September 2005 which unfortunately did not include review of the claims folder; therefore, a new VA examination and opinion was ordered by the Board within its November 2009 remand.  The examiner was asked to discuss the etiology of the Veteran's headaches, to include whether they began as the result of an in-service disease or injury, or were caused or aggravated by a service-connected disability.  

As part of a June 2010 VA examination, a VA physician gave a current diagnosis of migraine headaches, but found "no complaint of or treatment for headaches during active military service."  The examiner also found "no record of any injury that occurred during service which would account for his headaches."  On this basis, the examiner concluded it was less likely than not that the Veteran's current diagnosis of migraine headaches was related to service.  Review of the service treatment records indicates, however, several instances of treatment for headaches.  For example, he was seen on December 17, 1976, for such symptoms as a sore throat, runny nose, headache, and cough.  An upper respiratory infection was diagnosed.  Next, on March 12, 1979, he was treated for a headache, dizziness, and weakness.  He reported a 3-4 year history of migraine headaches.  He was seen again on October 1, 1979, for a 1-day history of headaches.  He also reported a recent head injury following a fall off a bunk bed, and a laceration of the head was noted at that time.  Thus, based on the above, the examiner's review of the Veteran's medical history was inadequate, and the resulting opinion has little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because actions ordered in the Board's November 2009 remand were not completed, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Substantial compliance with the Board's remand instructions is not a discretionary matter.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims files to the examiner who performed the June 2010 examination, if available, for the purpose of determining the etiology of his migraine headaches.  The Veteran need not be scheduled for a physical examination unless such an examination is determined necessary by the examiner.  All pertinent symptomatology and findings should be reported in detail.  After fully reviewing the Veteran's medical history, to include his service treatment records, the examiner should whether it is at least as likely as not the Veteran's current migraine headaches had their onset during active military service, are due to or the result of a disease or injury incurred therein, or are due to or the result of his service-connected grand mal epilepsy.  In so doing, the examiner is instructed to differentiate between the Veteran's service-connected post-surgical headaches, and his claimed migraine headaches.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, then he or she must discuss why such an opinion is not possible.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  The RO should consider whether the Veteran is entitled to a separate rating for a headache disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


